     Case 2:13-cr-00008-WFN     ECF No. 4593    filed 02/11/21   PageID.36378 Page 1 of 2

                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON



 1                                                                           Feb 11, 2021
 2
                                                                              SEAN F. MCAVOY, CLERK




 3                             UNITED STATES DISTRICT COURT

 4                          EASTERN DISTRICT OF WASHINGTON

 5    UNITED STATES OF AMERICA,
                                                    No.    2:13-CR-0008-WFN-25
 6                              Plaintiff,
 7          -vs-                                    ORDER DENYING MOTION FOR
                                                    SENTENCING MODIFICATION
 8    DONALD ARTHUR LYNCH,
 9                              Defendant.
10
11         Pending before the Court is Defendant's Renewed Motion for a Sentencing
12   Modification Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 4590. Defendant asks that
13   the Court reconsider the previous denial of a sentencing reduction. Defendant indicates that
14   the previous motion failed to stress his risk of COVID-19 complications due to his history
15   as a pack-a-day or more smoker. Defendant further argues that he should benefit from
16   sentencing reduction due to his inability to participate in RDAP due to COVID-19
17   restrictions in place within BOP facilities. Defendant asks that the Court consider these
18   factors in addition to those described in his previous motion.
19         Even considering the additional factors raised by Defendant's renewed motion,
20   he has not demonstrated that "(i) extraordinary and compelling reasons warrant such a
21   reduction . . ." 18 U.S.C. § 3582(c)(1)(A).      The Court acknowledges that the CDC
22   recognizes being a smoker or former smoker can increase the risks associated with
23   COVID-19.      The    CDC      advises    smokers    to     quit   to    reduce        their         risk.
24   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
25   conditions.html#smoking. Federal facilities managed by the Bureau of Prisons prohibit
26   smoking by inmates, so presumably Defendant qualifies as a former smoker and has taken
27   the steps advised by the CDC to reduce risk of complications if he were to contract
28   COVID-19.


     ORDER - 1
     Case 2:13-cr-00008-WFN        ECF No. 4593    filed 02/11/21   PageID.36379 Page 2 of 2




 1              The lost opportunity for a year off through RDAP while lamentable, does not justify
 2   reducing Defendant's sentence by 18 months. Qualifying to participate in RDAP does not
 3   guarantee that Defendant would have earned the year off his sentence. The Court recognizes
 4   that the RDAP program reduces recidivism and providing tools to live a clean and sober life
 5   upon release. Treatment for substance abuse issues, whether through RDAP or post-release
 6   programs, will greatly benefit Defendant. The Court hopes that Defendant will participate
 7   in treatment upon his release. COVID-19 has unfortunately caused the loss of programing
 8   that confers great benefits upon inmates, but lack of ability to participate in programing due
 9   to a pandemic does not justify a reduction in sentence. Accordingly,
10              IT IS ORDERED that Defendant's Renewed Motion for a Sentencing Modification
11   Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), filed February 5, 2021, ECF No. 4590, is
12   DENIED.
13              The District Court Executive is directed to file this Order and provide copies to
14   counsel.
15              DATED this 11th day of February, 2021.
16
17                                                    WM. FREMMING NIELSEN
18   02-11-21                                  SENIOR UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
